  Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 1 of 18


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
DINO ANTOLINI,                         : Case No.: 1:19-cv-08496-ER

                                                                             :
                                      Plaintiff,                             :
                                                                             :
         - against -                                                         :
                                                                             :
                                                                             :
AMY MCCLOSKEY, THERESA LAURENT,                                              :
DIMUR ENTERPRISES INC., EDDIE C. K.
CHUNG, C&S MILLENIUM REAL ESTATE
LLC.,
                                                                              :
                                                                              :
                                                                              :
                                       Defendants.                            :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --X


                                                                             Hon. George B. Daniels




                    MEMORANDUM OF LAW
           IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
DEFENDANTS MOTION TO SET ASIDE CLERK’S CERTIFICATE OF DEFAULT




                                                     Stuart H. Finkelstein. Esq.
                                                     Finkelstein Law Group
                                                     Attorney for Plaintiff
                                                     338 Jericho Turnpike
                                                     Syosset, New York 11791
                                                     Telephone: (718) 261-4900
                                                     sf@finkelsteinlawgroup.com




                                                          1
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 2 of 18



                                 TABLE OF CONTENTS




                  TABLE OF AUTHORITIES……………………………………………...3,4
                  PRELIMINARY STATEMENT ………………………………………....4
           I.     PLAINTIFF’S ENTRY OF DEFAULT AGAINST DEFENDANTS SHOULD
                  NOT BE VACATED …….….……………………….……......4
                  A.    Defendant’s Bad Faith and Willful Conduct…………………...…..7
                  B.    Defendant’s Cannot Show A Meritorious Defense.…..……..……10
                  C.    Plaintiff Will Suffer Prejudice……………………………….....…12
                  D.  Conflict of Interest …………………………………….……..…...14
                  E.  Defendant’s ‘Procedural Defect’ Argument is meritless……….…15
           II.    CONCLUSION…………………………………………………………..17




                               TABLE OF AUTHORITIES
Cases
Enron Oil Corp. v. Diakuhara, 10 F. 3d 90, 95 (2d Cir. 1993)……………………………..…….4
S.E.C. v. McNulty, 137 F.3d 732, 738 (2d Cir. 1998)..…………………………………………..4
Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 60 (2d Cir. 1996)………………………….5
Raheim v. N.Y.C. Health & Hosps. Corp., 2007 WL 2363010, (E.D.N.Y. Aug. 14, 2007)……..5
Brock v. Unique Racketball & Health Clubs, Inc., 786 F.2d 61, 64 (2d Cir. 1986)…….………..6
Indymac Bank v. Nat'l Sett. Agy., Inc., 2007 WL 4468652, (S.D.N.Y. Dec. 20, 2007)…………6
Todtman, Nachamie, Spizz & Johns, P.C. v. Ashraf, 241 F.R.D. 451 (S.D.N.Y. 2007) (affirmed
316 Fed.Appx. 51(2d Cir. 2009…………..…….………………………………………………...7
Mason Tenders Dist. Coun. v. Duce Const., 2003 WL 1960584 (S.D.N.Y. April 25, 2003)……7
Guggenheim Capital, LLC v. Birnbaum, 722 F.3d at 455 (2d Cir. 2013)……………………......8
Avions De Transport Régional G.I.E. v. Avian Líneas Aéreas S.A., 2019 WL 596520 (S.D.N.Y.
Nov. 12, 2019)……………………………………………………………………………………8
Bricklayers and Allied Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry
Const., LLC, 779 F.3d 182 (2d Cir. 2013)……………………………………………………….8
Strulowitz v. Flavor Boutique 796 Inc., 2020 WL 274956 (S.D.N.Y. May 26, 2020)………..…8

                                             2
     Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 3 of 18

Frost Belt Int'l Recording., v. Cold Chillin', 758 F.Supp. 131, 136 (S.D.N.Y. 1990…………….9
Mason Tenders Dist. Council v. WTC Contracting, Inc., 2011 WL 4348152, (S.D.N.Y.                Sep.
16, 2011)……………………..….…………………………………………………….........9
Anghel v. Sebelius, 912 F.Supp.2d 4 (E.D.N.Y. 2012)……………………………………….…9
Gonzaga Cortez v. Hang Lin, 2019 WL 4526363 (S.D.N.Y. Sep. 9, 2019)…………………….10
Krevat v. Burgers to Go Inc., 2014 WL 4638844 at *6 (E.D.N.Y. Sep. 16, 2014)……………...10
Sony Corp. v. Elm State Elec., Inc., 800 F.2d 317 (2d Cir. 1986)………………………………11
Commercial Bank of Kuwait v. Rafidain 15 F.3d 238 (2d Cir. 1994)………………………..…12
Graves v. Correctional Medical Service, 2015 WL 1823456 (S.D.N.Y. April 22, 2015)…...…. 12
Borkowski v. Valley Central School District, 63 F. 3d 131 (2d Cir. 1995)……………………..12
Roberts v. Royal Atlantic Corp., 542 F. 3d 363 (2d Cir. 2008)…………………………………13
Kreisler v. Second Ave. Diner Corp., 2012 WL 3961304 (S.D.N.Y. Sep. 11, 2012) (aff’d 731
F.3d 184 (2d Cir. 2013))…………………………………………………………………………13
Anderson v. Nassau Co. Dept. of Corrections, 376 F. Supp.2d 294 (E.D.N.Y. 2005)…………..17
Durant v. Traditional Investments, Ltd., 1990 WL 135731 (S.D.N.Y. Sep. 12, 1990)………….18




Rules
S.D.N.Y. Loc. R. 55…………………………………………………………..…….…...………4
Fed. R. Civ. P. 55………………………………………………………………………………..4
Fed. R. Civ. P. 60(b)…………………………………………………………………………….4
Judge Daniels Individual Rules MOTION RULES AND PROCEDURES…………....……….10



                                PRELIMINARY STATEMENT
        Plaintiff, by and through his undersigned counsel, submits this Memorandum of Law in

support of his opposition to defendants’, Eddie C K Chung and C&S Millenium Real Estate LLC,

(collectively, ‘defaulting defendants’) Motion to Vacate the Entry of Default and, as grounds

therefore, states as follows.

                                                3
     Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 4 of 18



 I. PLAINTIFF’S ENTRY OF DEFAULT AGAINST DEFENDANTS SHOULD NOT BE
   VACATED BECAUSE DEFENDANTS’ DEFAULT WAS WILLFUL, DEFENDANTS’
   DO NOT HAVE A MERITORIOUS DEFENSE, AND THE PLAINTIFF WILL BE
           PREJUDICED IF THE ENTRY OF DEFAULT IS VACATED
       Entry of a default judgment is governed by Federal Rules of Civil Procedure ("FRCP") 55

and Local Civil Rule 55.2. FRCP 55(b)(2) provides that where a party fails to plead or otherwise

defend against a Complaint, and after entry of default, default judgment may be entered against

such party. A defendant seeking to vacate a default entered against her may move pursuant to

rules 55(c) and 60(b): “the district court may grant a motion for relief from a judgment on the

ground of “excusable neglect,” Fed. R. Civ. P. 60(b)(1), or for “any other reason justifying relief

from the operation of the judgment,” Fed. R. Civ. P. 60(b)(6); see also Fed. R. Civ. P. 55(c)

(providing that default judgments may be set aside in accordance with Rule 60(b)). A motion to

vacate a default judgment is addressed to the sound discretion of the district court. Enron Oil

Corp. v. Diakuhara, 10 F. 3d 90, 95 (2d Cir. 1993). In deciding a motion to vacate a default

judgment, the district court may consider: (1) whether default was willful, (2) whether defendant

demonstrated the existence of a meritorious defense to Plaintiff’s claims, and (3) whether, and to

what extent, vacating the default will cause the non-defaulting party any level of prejudice. S.E.C.

v. McNulty, 137 F.3d 732, 738 (2d Cir. 1998); Fed. R Civ. P. 60(b)(1), 28 U.S.C.A. This is a

flexible balancing act that must weigh all of the factors appropriately. See Commercial Bank of

Kuwait v. Rafidain Bank, 15 F.3d 238 (2d Cir. 1994).

       A. Defendant’s Default was in Bad Faith and was Willful.

       First, defendants and their counsel have engaged in conduct akin to bad faith. Defendants

counsel, Levin-Epstein P.C., has known about this action from its inception and yet the defaulting

defendants did not appear in any manner in the case for thirteen months. See, e.g., SEC v.

McNulty, 137 F.3d 732, 738–39 (2d Cir. 1998) (court may find default to have been willful where

the conduct of counsel or the litigant was “egregious and was not satisfactorily explained”); Am.

                                                 4
     Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 5 of 18

Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 60 (2d Cir. 1996) (willfulness may be found when

a defaulting party has acted in bad faith or has “made a strategic decision to default”).

Defendants’ counsel has been involved in this action for thirteen months. Counsel has repeatedly

held themselves out as attorneys for both the restaurant defendants and for the landlord

defendants See Exh. A (Subpoena Deuces Tecum pgs. 1., 4.). Tellingly, the subpoena served on

Plaintiff’s doctors are dated July 24, 2020, some three months before there was ever a notice of

appearance filed on behalf of the landlord defendants. Courts will find willfulness where “there is

evidence of bad faith” or in the presence of “egregious or deliberate conduct.” Holland v. James,

2008 WL 3884354, at *2 (S.D.N.Y. Aug. 21, 2008) (quoting Am. Alliance Ins. Co., Ltd., 92 F.3d

at 60–61). Further, courts should take equitable factors into account to analyze whether there was

bad faith conduct or simply some ‘good faith mistake in the [defendants] failure to appear. See

Raheim v. New York City Health and Hosps. Corp., 2007 WL 2363010, at *3 (E.D.N.Y. Aug. 14,

2007)). Here, the circumstances are such that it is clear that the defendants’ defaults were caused

by conduct that was deliberate and willful -- not mere negligence or carelessness. Indeed, counsel

for the defendants was aware of this lawsuit immediately after it was filed, and even as the case

progressed they still took no action. There is no indication that the landlord defendant’s failure to

respond to the Complaint was anything but deliberate. See Gustavia Home, LLC v. Vielman,

2017 WL 4083551 (E.D.N.Y. Aug. 25, 2017).

       For thirteen months, both defaulting defendants and their counsel have known about the

suit pending against them. See also S.E.C. v. McNulty, 137 F.3d 732, 738-39 (2d Cir. 1998)

(“willful” default found when “the conduct of counsel or the litigant was egregious and was not

satisfactorily explained,” such as “for flimsy reasons, [failure] to comply with orders,” or failing

to answer a complaint after evading service); Hoxworth v. Blinder, Robinson & Co., 980 F.2d

912, 917–19 (3d Cir. 1992); Brock v. Unique Racketball & Health Clubs, Inc., 786 F.2d 61, 64

(2d Cir. 1986) (default properly entered when defendant demonstrated lack of diligence during

pre-trial proceedings); Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981)
                                                  5
     Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 6 of 18

(defendant failing to defend the action); compare, Coach, Inc. v. O’Brein, 2011 WL 3462317, at

*3 (S.D.N.Y. July 27, 2011) (where reason for defendant's default was her unfamiliarity with

federal procedure and the fact that she was unable to retain counsel in New York, as well as the

fact that he parties were in settlement discussions, court found default was not in bad faith).

       Secondly, the failure by the defaulting defendants, Eddie C K Chung and C&S Millenium

Real Estate LLC, to respond to the Complaint demonstrates the defaults were willful in their

blatant disregard of a federal lawsuit. It is hard to imagine a more willful default than what has

been outlined above. Defendants just decided that they are so unique and special as to not have to

be concerned about a federal lawsuit filed against them. A review of the cases that have vacated a

default judgment on grounds that the party’s default was not “willful” reveals that the

circumstances were such that there was clearly a reasonable excuse for the default. See, e.g., Am.

All. Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir. 1996); Indymac Bank v. Nat'l Settlement

Agency, Inc., 2007 WL 4468652, at *1 (S.D.N.Y. Dec. 20, 2007) (finding the defendants’ non-

appearance and failure to respond “indicate willful conduct in the context of a default judgment).

These defaulting defendants had sufficient notice of the present litigation because they were

properly served with a summons and Complaint. See ([DE 18, 19], Affidavits of Service as to

Eddie C. K. Chung and C&S Millenium Real Estate LLC). Eddie C. K. Chung was served on

October 1, 2019 pursuant to NY C.P.L.R. § 308(2) as the summons and complaint was delivered

to Mr. Chung’s wife at their home. The summons and Complaint were also mailed to Mr. Chung

at his dwelling place. C&S Millenium Real Estate LLC was also properly served on October 10,

2019. Mr. Eddie Chung himself accepted service as an authorized agent of ‘C&S.’ Mr. Chung is

the managing agent of C&S Millenium Real Estate LLC. These defendants, herein after

‘Defaulting Defendants,’ were both properly served pursuant to CPLR 307,308, 311 and notably

do not contest or challenge service in any manner. See ([DE 18, 19].

       Defendants were served in October 2019, some fourteen months ago and did not bother to

even attempt to participate in the lawsuit until October of 2020. Notwithstanding the proper notice
                                                  6
     Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 7 of 18

and service, the defaulting defendants did not respond to the Complaint, did not appear, did not

move, and did not in any way attempt to defend themselves for an entire year, thus constituting

willfulness in the context of default judgment. Indymac Bank v. Nat'l Settlement Agency, Inc.,

2007 WL 4468652 (S.D.N.Y. Dec. 20, 2007). A finding of bad faith in the context of default is

[not] a necessary predicate to concluding that a defendant acted ‘willfully.’ Gucci Am., Inc. v.

Gold Ctr. Jewelry, 158 F.3d 631, 635 (2d Cir. 1998). A default is willful when a defendant

“simply ignores a complaint without action.” Todtman, Nachamie, Spizz & Johns, P.C. v. Ashraf,

241 F.R.D. 451 (S.D.N.Y. 2007) (affirmed 316 Fed.Appx. 51(2d Cir. 2009); Mason Tenders Dist.

Council v. Duce Const. Corp., 2003 WL 1960584 (S.D.N.Y. April 25, 2003) (“defendants, having

failed to respond to the summons and Complaint and having failed to provide any explanation for

its failure to defend, have defaulted willfully.” In Todtman v. Ashraf, the investment fund

defendants were served with a summons and complaint and ignored same for seven months. Id at

454. The defendants did not file an answer, move, or otherwise respond until seven months past

the due date of a responsive pleading (their response was in the form of two letters requesting

mercy from the court). Id. Two months later, the defendants moved to set aside the default. Id. at

453. The court found that the defendants were served properly and yet did not answer the

complaint or appear in the action and that “pro se status does not excuse the defendants' complete

failure to respond to the complaint for seven months (February to September 2006), and only then

after plaintiff moved for judgment by default.” Id. at 454. The willfulness standard is satisfied

where a defendant “received the complaint, the court's orders, or the notice of default judgment,”

but does not respond, and does explain the reason for the default or show that his non-compliance

was due to circumstances beyond his control. See Guggenheim Capital, LLC v. Birnbaum, 722

F.3d at 455 (2d Cir. 2013).

       Presently, the defaulting defendants have not even attempted to proffer any hint of a

reasonable excuse for their default, nor have they satisfactorily explained their impermissible

conduct in blatantly disregarding this lawsuit for over a year. Avions De Transport Régional
                                                  7
     Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 8 of 18

G.I.E. v. Avian Líneas Aéreas S.A., 2019 WL 596520 (S.D.N.Y. Nov. 12, 2019); Bricklayers and

Allied Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC,

779 F.3d 182 (2d Cir. 2013) (where defendant did not satisfactorily explain why he did not

answer the complaint after he did not deny that he received the complaint or the notice of default

which supported an inference of willful default); Cf. Strulowitz v. Flavor Boutique 796 Inc., 2020

WL 274956 (S.D.N.Y. May 26, 2020) (where Mr. Epstein was unable to obtain a default for his

client or fees for himself because the defendant at least legitimately argued that he never received

a copy of the summons and complaint); RL 900 Park LLC v. Ender, 2020 WL 70920 (S.D.N.Y.

Jan. 3, 2020) (“[defaulting] defendants presented no evidence that the lack of response was due to

“circumstances beyond his [or her] control).”

       Here, the defaulting defendants and their counsel make no attempt, no attempt at all, to

provide any explanation of why they have been in default for over thirteen months. The only time

period they ever speak of is from Plaintiff’s filing of the clerk’s certificate of default to the time

counsel put in a notice of appearance. Tellingly, they proffer no explanation at all of the actual

defaulting period, some thirteen months long. See Kass v. City of New York, 2015 WL 8479748,

at *3 (S.D.N.Y. Dec. 2, 2015); accord Frost Belt Int'l Recording Enters., v. Cold Chillin' Records,

758 F.Supp. 131, 136 (S.D.N.Y. 1990) (noting that defendant's counsel failed to submit an

affidavit explaining default and that “such utter failure to explain the default effectively precludes

a finding of excusable neglect”); Mason Tenders Dist. Council v. WTC Contracting, Inc., 2011

WL 4348152, at *3 (S.D.N.Y. Sep. 16, 2011) (denying motion to vacate default judgment because

party had no “credible explanation” for why it did not read its mail and appear in the action); cf.

Bricklayers & Allied Craftworkers, 779 F.3d at 186 (finding egregiousness where “there [was] no

dispute that [defendant] was aware of the legal action pending against him” yet he “failed to file a

responsive pleading for over nine months after the receipt of the summons and complaint”)

(emphasis added). Defendants may now attempt to try to address this glaring and gaping issue in

their reply. First, any post-facto reply to the instant opposition cannot raise new arguments See
                                                   8
     Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 9 of 18

Anghel v. Sebelius, 912 F.Supp.2d 4 (E.D.N.Y. 2012) (“It is well settled in the Second Circuit

that a party may not raise an argument for the first time in his reply brief.” Morgan v. McElroy,

981 F.Supp. 873, 876 (S.D.N.Y. 1997). Secondly, any attempt would be extraordinarily revealing

and of no consequence. The defaulting defendants and their counsel decided it was not worth their

time, energy, or effort to even attempt to argue that there were some circumstances beyond their

control they may lend a hint of credence to the [non-existent] reason for the default. Gonzaga

Cortez v. Hang Lin, 2019 WL 4526363 (S.D.N.Y. Sep. 9, 2019) (Judge Schofield: “Not only did

the individual Defendants fail to submit affidavits regarding their lack of notice, Defendants

do not even assert that the individual Defendants lacked notice of this litigation”). By failing to

provide an explanation for the individual defendants' failure to respond, they fail to show the

default was not willful. See Id. Mr. Chung, his shell company C&S Millenium, and their

attorneys clearly knew about this litigation, and willfully disregarded it by not taking any action

to defend it or even having the respect for this honorable Court to attempt to explain same.

       B. Defendants have not and cannot present a meritorious defense.

       The defaulting defendants argue that they have “several” meritorious defenses to the

Complaint, and that under Enron Oil Corp., 10 F.3d at 98, the Court should vacate the Default and

allow defendants to answer or otherwise respond. See ([DE 111] Memo pg. 17). However,

defaulting defendants make no effort to meet their burden of offering evidence sufficient to

establish a complete defense. See Am. Alliance Ins. Co. v. Eagle Ins. Co., 92 F.3d 57, 61 (2d Cir.

1996). “A defense is meritorious if it is good at law to allow defendants to prevail.” Id. “While a

defendant need not establish his defense conclusively, he must ‘present evidence of facts that, if

proven at trial, would constitute a complete defense.” Krevat v. Burgers to Go Inc., 2014 WL

4638844 at *6 (E.D.N.Y. Sep. 16, 2014). Defendants here offer what they claim are meritorious

defenses: 1) no individual liability for Mr. Chung, 2) an Indemnity clause, and 3) Barrier

Removable is not Readily Achievable. See ([DE 111] Memo pg. 17-21).


                                                  9
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 10 of 18

       Defendants proclaim, in ultimate conclusory fashion, that Mr. Chung is not a proper party to

this action. See ([DE 111] Memo pg. 18). Moreover, in counsel's responses they continue the same

pattern of stonewalling by falsely proffering to the Court that an individual cannot be held liable for

violating the Americans with Disabilities Act. Nothing could be further from the truth as this

principle of liability has been soundly adhered to across the country. No individual shall be

discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation. 42 U.S.C. § 12182(a). See Clement v. Satterfield, 927 F. Supp. 2d 297 (2013).

Defendant's argument that individuals are not proper defendants under Title Ill is without support,

totally unavailing, and certainly cannot have any impact on whether the defaulting defendants may

evade the consequences of their actions. Under Title Ill, liability may be imposed on "any person

who owns, leases (or leases to), or operates a place of public accommodation." 42 U.S.C. §

12182(a) (emphasis added). "Nearly every court that has decide the issue of individual liability

under Title Ill has found that individuals can be held responsible for violations of these prohibitions

against discrimination if they own, lease, or operate a place of public accommodation."

Guckenberger v. Boston Univ., 957 F.Supp. 306, 322 (D. Mass. 1997) (internal citations and

quotations omitted); see also Coddington v. Adelphi Univ., 45 F. Supp.2d 211,215 (E.D.N.Y. 1999)

("The question of whether a person is a proper defendant under the [Title III] turns not on whether

the defendant is a person, partnership, corporation or other entity but, instead, whether the

defendant owns, leases or operates a place of public accommodation within the meaning of the

ADA.'); Howe v. Hull, 873 F. Supp. 72, 77 (N.D. Ohio 1994) ("An individual may be subject to

personal liability under [Title Ill] ... to hold differently would allow individuals with both the

authority and the discretion to make decisions based on a discriminatory animus to violate the ADA

with a degree of impunity not envisioned by Congress”). The mendacious pattern of these

defendants continues as they try to argue that the above principles have not been proffered by
                                                  10
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 11 of 18

Plaintiff. Again, this is not true. Plaintiff dispelled this argument already in his letter dated August

27, 2020 [DE 69]. The defaulting defendants offer only conclusory statements that are insufficient

to compel vacatur of an entry of default. See Bricklayers & Allied Craftworkers Local 2, Albany,

N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 187 (2d Cir. 2015) (“The

court may, on plaintiffs' motion, enter a default judgment if liability is established as a matter of law

when the factual allegations of the complaint are taken as true”).

       Defendants second argument that they attempt to use in support of a meritorious defense is

that there is supposedly an indemnity clause in the controlling lease between the tenant

defendants and the landlord defendants. The conflict of interest this creates for defendants’

counsel notwithstanding, this defense is 1) not a complete defense to the action and 2) is

confusing in light of the landlord defendants claim that the defendants Eddie Chung and C&S

Millenium do not own the subject premises. See ([DE 111] Memo Pg. 19). This cannot be a

complete defense as contemplated in this Circuit. See Krevat v. Burgers to Go Inc., 2014 WL

4638844 at *6 (E.D.N.Y. Sep. 16, 2014); Am. Alliance Ins., at 61 (2d Cir. 1996) (a complete

defense must enable the factfinder to make a final determination for the asserting party). Where a

court is unable to make a determination whether the defendant has a meritorious defense to the

Plaintiff's claims, such a circumstance weighs in favor of granting a default judgment. See Empire

State Carpenters Welfare v. Darken Architectural Wood, 2012 WL 194075, at *3 (E.D.N.Y. Jan.

17, 2012); Mack Fin. Servs. v.. Poczatek, WL 4628695, at *4 (E.D.N.Y. Aug. 30, 2011).

Complete relief cannot be afforded to the landlord defendants as the indemnity clause does not

afford complete relief as it does nothing to redress the ADA violations enumerated in the

Complaint; it only serves to ‘foot the bill’ rather than actually resolve the case or controversy. See

Krevat v. Burgers 2014 WL 4638844 at *6; Am. Alliance Ins. at *61.

       Additionally, the defaulting landlord defendants write: “ [Plaintiff states] that Mr. Chung

and C&S Millenium Real Estate LLC own the [Subject Premises]). This conclusory aversion not

only fails as a matter of law, but it is also demonstrably false, based on publicly available NYC
                                                  11
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 12 of 18

Department of Building land records, and the governing commercial lease…Based on the

foregoing, Plaintiff cannot maintain his claim against any of the individual defendants, including

Mr. Chung.” See ([DE 111] Memo Pg. 19). And yet amazingly, the very next section of their

papers proclaims that “The Landlord Defendants are Entitled to Indemnity Under the Commercial

Lease the Landlord Defendants entered into a commercial lease (the “Lease”) with the Tenant

Defendants, for the Subject Premises. Id. at ¶ 9 [Ex. F] [Commercial Lease]. See ([DE 111]

Memo Pg. 20)”. Defendants seriously try to argue that the purported indemnity clause constitutes

a meritorious defense at the same time they argue that the landlord defendants do not even own

the building. Plaintiff is at a loss for words and will leave it to the court’s discretion as to how to

address this bad faith argumentation as this is beyond the pale.

        Defendants third argument, grasping for a meritorious defense, pertains to ‘readily

achievable’ status of repairs to make the facility ADA compliant (See ([DE 111] Memo pg. 20). I

It is nothing more than a conclusory denial of questions of fact yet to be determined. See Sony

Corp. v. Elm State Elec., Inc., 800 F.2d 317, 320-321 (2d Cir. 1986) (finding “although in an

answer general denial normally are enough to raise a meritorious defense, the moving party on a

motion to reopen the default must support its general denials with underlying facts.”). The

defaulting defendant’s argument here boils down to ‘Plaintiff has not shown that any repairs are

readily achievable. Defendants both misstate the record and misunderstand the burden they have

in attempting to vacate a default. Plaintiff’s Complaint does argue that the repairs are readily

achievable ([DE 1] Complaint Par. 30-43) AND Docket Entries 50, 68, 69 provide Plaintiff’s

clear position that repairs are readily achievable because defendants have the financial resources

to finally stop discriminating against people with disabilities and the effect of such repairs will not

outweigh the benefits. See Borkowski v. Valley Central School District, 63 F. 3d 131 (2d Cir.

1995); Roberts v. Royal Atlantic Corp., 542 F. 3d 363 (2d Cir. 2008); Kreisler v. Second Ave.

Diner Corp., 2012 WL 3961304 (S.D.N.Y. Sep. 11, 2012) (aff’d 731 F.3d 184 (2d Cir. 2013)).

Defendants only argument in support of their ‘not readily achievable’ defense is simply to
                                                   12
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 13 of 18

misrepresent the fact that Plaintiff has addressed the readily archivable standard and this is

nothing short of vile. Defendants’ utter failure to provide any evidence, let alone a cogent

argument on this meritorious defense, as well as their other attempted arguments, should further

persuade the Court to dismiss the Motion.

       C. There will be Significant Prejudice to Plaintiff if the Default Does Not Stand.

       First and foremost, it is not necessary that prejudice exist to the non-defaulting party if the

court it is persuaded on balancing the other factors. See S.E.C. v. McNulty, 137 F.3d 732, 738 (2d

Cir. 1998) citing Commercial Bank of Kuwait v. Rafidain 15 F.3d 238 (2d Cir. 1994). “Courts

have an interest in expediting litigation, [and] abuses of process may be prevented by enforcing

those defaults that arise from egregious or deliberate conduct.” American Alliance, 92 F.3d at 61;

“the district court thus has discretion to deny the motion to vacate.” Kuwait 15 F.3d 238, 244 (2d

Cir.1994); cf. Marziliano v. Heckler, 728 F.2d 151, 157 (2d Cir.1984) (with respect to motion to

vacate default pursuant to Rule 55(c), court may deny motion to vacate if default was willful).

These defendants defaulted in bad faith and defaulted willfully with total disdain for the civil

litigation process. This fact alone necessities that the default must stand. The case for demanding

that the defendants be held in default is even stronger here because Plaintiff would also be

significantly prejudiced if the motion for default were vacated. Plaintiff has been vigorously and

diligently litigating this case since it was filed in September of 2019. Delay is prejudicial if it

engenders a loss of evidence, discovery problems, or the opportunity for fraud and collusion.”

Graves v. Correctional Medical Service, 2015 WL 1823456 (S.D.N.Y. April 22, 2015) citing

Pension Benefit Guaranty Corp. v. Canadian Imperial Bank of Commerce,1989 WL 50171, at * 4

(S.D.N.Y. May 8, 1989). Presently, defendants counsel herein have made a mockery of the

discovery process. They have strung this case along at a deliberate snail’s pace by engaging in

needless and frivolous motion practice and nonsensical demands. While these defendants

themselves waited thirteen months before even attempting to engage with the lawsuit, their

attorneys knew all too well how to churn and waste time for the past year, making frivolous
                                                   13
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 14 of 18

motions and asking for hearings that don’t even exist in federal court. See [DE 63] ORDER

denying defendants request for hearing that has no basis in federal rule and would decline to hold

hearing regardless, in addition to making a motion to compel Plaintiff to furnish monetary

damages in a lawsuit seeking Injunctive relief. Defendants cannot and should not be given the

opportunities to continue to throw as much mud against the wall to see what sticks. There is no

discovery that can logically be sought by the landlord defaulting defendants that the tenant

defendants have not already sought as they are both represented by the same law firm, in the same

case, who presumably did what they were supposed to. What does the landlord require in

discovery that is not already in their possession? Unless defendants counsel has been “holding

out” on requesting relevant information for the tenant defendants, this point is moot and illogical.

If anything, it is Plaintiff who would need more time to retrieve information from these

defendants if he had reason to do so. Plaintiff’s case is sound and ready for trial. The defaulting

defendants can only logically seek to harass, stall, and delay with more illegitimate discovery

abuses. Defendants past abuses of the discovery process compounded with the likely future

prospects of same creates a high degree of prejudice, all the while the subject facility continues its

ongoing pervasive discrimination against Plaintiff and the disabled community at large.

Accordingly, to the extent the Court applies the prejudice criteria in its analysis, this factor favors

denial of defendant’s motion to vacate.

       D. The Present Conflict of Interest Mandates the Disqualification of the Epstein and
       Mizrahi Attorneys.
       An attorney must be disqualified from instant representation when such representation

cannot comport with the highest ethical standards that the legal profession so mandates.

Hempstead Video, Inc. v. Incorporated Village of Valley Stream, 409 F.3d 127, 132 (2d Cir.

2005) (quoting Government of India v. Cook Industries, Inc., 569 F.2d 737, 739 (2d Cir.1978)).

The Second Circuit has held that any doubt should be resolved in favor of disqualification. Hull v.

Celanese Corp., 513 F.2d 568, 571 (2d Cir. 1975); see also Bowens v. Atlantic Maintenance

                                                  14
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 15 of 18

Corp., 546 F.Supp.2d 55, 86 (E.D.N.Y. 2008); Blue Planet Software, Inc. v. Games International,

LLC, 331 F.Supp.2d 273, 275 (S.D.N.Y. 2004). If the representation is concurrent, it is ‘prima

facie improper’ for an attorney to simultaneously represent a client and another party with

interests adverse to that client.” Id. (quoting Cinema 5, Ltd. v. Cinerama, Inc., 528 F.2d 1384,

1387 (2d Cir. 1976)). In such instances, the “per se” standard applies and the attorney must be

disqualified unless she/ he can demonstrate “at the very least, that there will be no actual or

apparent conflict in loyalties or diminution in the vigor of his representation.” Id. (quoting

Cinema 5, 528 F.2d at 1387). Under the Code of Professional Responsibility, “an attorney may

not represent adverse interests or undertake to discharge conflicting duties and must avoid even

the appearance of representing conflicting interests, except where the conflict of interest is

nominal or negligible, or where there has been complete disclosure or consent.” Graca v. Krasnik,

872 N.Y.S.2d 690 (Sup.Ct. Kings 2008) quoting 7 N.Y. Jur.2d Attorneys at Law § 162. Pursuant

to the Code of Professional Responsibility, a lawyer's duty to his client is that of a fiduciary or

trustee who owes his client “undivided loyalty.” Cinema 5, 528 F.2d at 1386–87. Presently,

defense counsel literally spells out an extraordinarily glaring and incurable conflict of interest.

Subheading B on page 20 of their memo of law describes a purported indemnity clause that

controls the landlord defendants and tenant defendant’s relationship. See ([DE 111] Memo pg.

20). Defendants counsel ‘Levin-Epstein P.C.’ is currently representing both the tenant defendants

and the defaulting landlord defendants even though both parties have interests that do not

coincide and are opposed to each other. See Id; Booth v. Continental Ins. Co., 167 Misc.2d 429

634 N.Y.S.2d 650 (Westchester Co., 1995). Counsel cannot litigate with complete and total

loyalty to either party because it will inherently be at the expense of the other party they represent.

See Cinema 5, 528 F.2d at 1386–87; Graca v. Krasnik, 872 N.Y.S.2d 690 (Sup.Ct. Kings 2008)

quoting 7 N.Y. Jur.2d Attorneys at Law § 162. In anticipation of defendant’s counsel’s belated

waiver argument, disqualification based on a law firm's concurrent representation adverse to

client is warranted regardless of firm's obtaining waiver of conflict of interest from client if a
                                                  15
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 16 of 18

concurrent adverse relationship exists. Anderson v. Nassau County Dept. of Corrections, 376 F.

Supp.2d 294 (E.D.N.Y. 2005). Counsel, as members of the bar of this court, cannot appear before

this court in good faith representing both of these parties and must be forced to discharge

themselves from engagement of one or both of the parties forthwith.



       E. Defendants’ Service/ Local Rule 55.2 Argument is a Red Herring
       Defendants argue that (1) Service was not effectuated properly back in September 2019

and (2) that Service of Plaintiff’s Motion for Default and was Defective Under S.D.N.Y. Loc. R.

55. Both arguments are incorrect, faulty, and made in bad faith. See ([DE 111] Memo pg. 14-15).

       Addressing their first nonsensical ‘argument,’ the summons and Complaint were served

properly in September 2019. Service was effectuated against the defaulting defendants, Eddie

C.K. Chung and C&S Millenium Real Estate LLC on September 28, 2019, for the defendants’

lack of compliance with Title III of the Americans with Disabilities Act, the Administrative Code

of the City of New York § 8-107 et. seq., (hereinafter referred to as the "New York City Human

Rights Law"), and the New York State Executive Law §296 et. seq., (hereinafter referred to as the

"New York State Human Rights Law"). [DE 1]. Eddie C. K. Chung was served on October 1,

2019 pursuant to NY C.P.L.R. § 308(2) as the summons and complaint was delivered to Mr.

Chung’s wife at their home. See ([DE 18], Affidavit of Service as to Eddie C. K. Chung). C&S

Millenium Real Estate LLC was also properly served on October 10, 2019. See ([DE 19],

Affidavit of Service as to C&S Millenium Real Estate LLC). Mr. Chung himself accepted service

as an authorized agent of ‘C&S. See Id. Defendants have never denied knowledge of the action or

contested service or knowledge in any way. They argue that because proof of service on the

Landlord defendants was twenty-three days after the mailing of the summons and Complaint,

rather than the 20-day time limit set forth in CPLR 308(2), the court should reject the service of

process that was effectuated thirteen months ago. See ([DE 111] Memo pg. 14). This is an

unserious and unsupported ‘argument.’ A three-day delay in filing proof of service thirteen
                                                 16
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 17 of 18

months into the case does not give any legitimate ground to ‘knock out’ proper service when

proof of service was in fact filed. See Durant v. Traditional Investments, Ltd., 1990 WL 135731

(S.D.N.Y. Sep. 12, 1990) citing Haegeland v. Massa, 75 A.D.2d 864, 427 N.Y.S.2d 887 (2d Dep't

1980); Reporter Company, Inc. v. Tomicki, 60 A.D.2d 947, 401 N.Y.S.2d 322 (3d. Dep't 1978),

appeal dismissed, 44 N.Y.2d 791, 406 N.Y.S.2d 41 (1978) (failure to file proof of service is a

mere irregularity, non-jurisdictional in nature, which may be corrected by an order nunc pro

tunc). In Durant, the Plaintiffs were permitted to file proof of service in compliance with CPLR

308(2), and service upon the defendant was deemed complete ten days thereafter. See Durant at

*3. Presently, there is nothing to even cure here. Plaintiff filed proof of service for both defaulting

defendants on October 26, 2019. See ([DE 18, 19], Affidavits of Service as to Eddie C. K. Chung

and C&S Millenium Real Estate LLC). Defendants and their counsel are either woefully confused

or are truly just trying to argue in bad faith. They appear to acknowledge that Plaintiff did file

proof of service (“Proof of service on the Landlord Defendants was filed on October 26, 2019

twenty-three days after the Summons & Complaint were purportedly mailed, on October 3,

2019.” See ([DE 111] Memo pg. 14). But they then go on to finish off page 14 by by illogically

stating that “Nor has he completed service by filing proof of service with the Clerk of Court.” See

Id. Whether defendants are disoriented or are legitimately engaging in bad faith & frivolous

statements to the court, Plaintiff is not sure. But Plaintiff is sure that defendant’s argument as

related to service on the defaulting defendants some thirteen months ago is false and not worth the

paper it is written.

        Defendants second argument concerns some purported ‘procedural defect’ because “the

Landlord defendants were never served with the Clerk’s Certificates of Default, or the Summons

and Complaint.” See ([DE 111] Memo pg. 15). This is just not true. Plaintiff did comply with

Loc. R. 55.2(b-c) as “all papers submitted to the Court pursuant to Local Civil Rule 55.2(a) or

(b)” WERE “simultaneously be mailed to the party against whom a default judgment is sought at

their last known address. The motion for default judgment was served via mail to Defaulting
                                                  17
    Case 1:19-cv-09038-GBD-SDA Document 131 Filed 12/22/20 Page 18 of 18

Defendants in accordance with Local Rule 55.2, i.e. at their last known business addresses and/or

home addresses, along with a copy of the summons and complaint as well as the Clerk’s

Certificate of default. See ([DE 97] Atth. 1, pg. 5 CERTIFICATE OF SERVICE ‘Motion for

Default Judgements and Supporting Papers).’ Tellingly, and par for the course for these

defendants and their counsel, the defaulting defendants do not come armed with any proof of their

sordid misrepresentations. There are no affidavits from Mr. Chung or from C&S Millenium Real

Estate LLC or anyone else attesting to their boldface lies. There is no proof positive relating to

these claims other than counsel’s words in his memoranda, written as a third-party observer and

certainly not proof in any admissible form. Defendants should be admonished for their repeated

misrepresentations to the court and Plaintiff prays that this honorable Court take note of this

repeated behavior.

                                          CONCLUSION
               WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that this

Honorable Court deny defendants’ Motion to Vacate and for the imposition of any sanctions and

fees against defendants for having brought the instant motion in bad faith, along with any relief

the Court deems just and proper.

   Dated: December 21, 2020
          Syosset, New York


                                         Respectfully submitted,

                                               By:        /S_________
                                               Stuart H. Finkelstein, Esq.
                                               Finkelstein Law Group, PLLC
                                               338 Jericho Turnpike Syosset,
                                               New York 11791 Telephone:
                                               (718) 261-4900




                                                 18
